Title: To John Adams from Edmund Randolph, 26 May 1794
From: Randolph, Edmund
To: Adams, John



Dear sir
Monday. 26 May 1794

You will be so good, as to let it be understood between us, that the mention, which some time ago was made to you by me, of the nomination of your son, was purely confidential between us; and that on any occasion, which you may have to speak of the time, when it was first known to you, you will refer to the communication of this day only.
I am dear sir / with great truth / yr. mo. ob. serv

Edm: Randolph